DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 are pending and examined herein per Applicant’s 03/05/2021 filing.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are to an apparatus (device) without a tangible form (hardware components).  A device is interpreted as falling under the statutory class of a machine.  Where a machine is a concrete thing, consisting of parts, or of certain devices and combination of devices.  MPEP 2106.03(I). The courts' definitions of machines, manufactures and compositions per se.  Where products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.  MPEP 2106.03(I).  However, it is noted that the specification provides support for a statutory class. “The operation management apparatus 10 is formed from, for example, a computer. FIG. 2 shows a hardware structure of the operation management apparatus 10.” Spec. p. 14, lines 7-8.
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mental processes) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
No, claims 1-4 do NOT fall within at least one of the four categories of patent eligible subject, see 5 above for more information.
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 5-8 are to a method (process).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically, the abstract idea of mental processes. Where the abstract type of mental processes is described as October 2019: Subject Matter Eligibility at p. 7-8.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. An operation management apparatus of a plurality of autonomous travel vehicles which travel autonomously on a circuit, the operation management apparatus comprising: 
an operation schedule provider that provides, to each of a plurality of operating vehicles which are traveling autonomously on the circuit, a normal operation schedule in which an arrival target time and a departure target time to and from each of a plurality of stops provided on the circuit are determined; 
an introduction judgement unit that judges whether or not an additional vehicle is to be introduced to the circuit based on a boarding demand on the circuit; and 
a schedule changer that, when the introduction judgment unit decides on the introduction of the additional vehicle, changes the operation schedule to be provided to each of the plurality of operating vehicles from the normal operation schedule, 
wherein the schedule changer executes, as a schedule change process for changing the normal operation schedule, a cut-in change process in which the plurality of operating vehicles are divided into a sequence of an advanced vehicle line group for which the departure target time is advanced from the departure target time determined based on the normal operation schedule, and a sequence of a delayed vehicle line group for which the departure target time is delayed from the departure target time determined based on the normal operation schedule, and an inter-vehicle space between the advanced vehicle line group and the delayed vehicle line group is enlarged for the additional vehicle.

The claim is to determining how many autonomous vehicles should be on in a circuit based on the demand and adjusting the travel schedules and the order of those autonomous vehicles.    These decisions and adjustments are akin to what a human 
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recite the additional limitations see non-bold-italicized elements above.  The additional elements are determined to be in the providing elements of the claim.   This element is found to be insignificant extra solution activity, data gathering or pre-solution activity. In so much as the autonomous vehicle gathers (receives the provided information) operational scheduling information.
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card 
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are enough to amount to significantly more than the judicial exception.  As stated above the additional elements of the claim are found to insignificant extra solution activity.  These elements cannot transform the identified abstract idea into patent eligible subject matter; when the elements are considered individually or as part of the ordered combination.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore, these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hicok et al (US 2019/0265703 A1) in view of Ikeda et al (US 2016/0117610 A1)

Claims 1 and 5
Hicok teaches an operation management apparatus of a plurality of autonomous travel vehicles which travel autonomously on a circuit (Hicok abstract “shuttle may include ISO 26262 Level 4 or Level 5 functionality and can vary the route dynamically on-demand, and/or follow a predefined route or virtual rail . . . Each shuttle preferably includes an in-vehicle controller, which preferably is an AI Supercomputer designed and optimized for autonomous vehicle functionality”), the operation management apparatus comprising: 
an operation schedule provider that provides, to each of a plurality of operating vehicles which are traveling autonomously on the circuit, a normal operation schedule in which an arrival target time and a departure target time to and from each of a plurality of stops provided on the circuit are determined (Hicok [35] “the system preferably includes an AI Dispatcher (“AID”) that controls the system, sets and adjust routes, schedules pick-ups, drop-offs, and sends shuttles into and out of service . . . AID may also be used as a setup-utility, to determine the optimal location of system stops/stations for deployment, as well as the optimal number, capacity, and type of vehicles for a given system” and [192] “options menu preferably includes a ride scheduler allowing the user to specify a date, time, destination, pickup, and number of passengers for a ride. When the ride scheduler is used, the system preferably provides a calendar invitation to the user's calendar or scheduling system. The system also preferably notifies the user's mobile device (1000) via text when the ride is some threshold time (e.g., 15 minutes) or distance away, allowing the mobile device to cancel or confirm the ride if desired.”); 
an introduction judgement unit that judges whether or not an additional vehicle is to be introduced to the circuit based on a boarding demand on the circuit (Hicok [208] “AI Dispatch conduct an AI simulation of system performance over the selected time window (4039-4041), using system parameter targets (4044), as well as anticipated traveler demand, traffic, and weather conditions during that time window”, [229] “to optimize route planning is to take into account rush hour traffic and, in the case of for example an airport or train station shuttle, the predicted likelihood that on average workdays, many travelers will wish to leave for the same destination at around the same time (e.g., 5:00 pm to go to the train station). Such optimization can thus for example hold shuttle resources in reserve (or keep more shuttles in a given locality) in anticipation of later demand.”); and 
a schedule changer that, when the introduction judgment unit decides on the introduction of the additional vehicle (Hicok [229] “to optimize route planning is to take into account rush hour traffic and, in the case of for example an airport or train station shuttle, the predicted likelihood that on average workdays, many travelers will wish to leave for the same destination at around the same time (e.g., 5:00 pm to go to the train station). Such optimization can thus for example hold shuttle resources in reserve (or keep more shuttles in a given locality . . . computers in the cloud or in other vehicles can “shadow” the route planning to provide backup in case the vehicle's current route planning fails, to provide seamless recovery as well as a “second opinion.””), changes the operation schedule to be provided to each of the plurality of operating vehicles from the normal operation schedule (Hicok [35] “AI Dispatcher (“AID”) that controls the system, sets and adjust routes”, [227] “AI Dispatch concludes that the best shuttle and route for Client 2 is Shuttle 1, the same shuttle that is already in route to location X with Client 1. AI Dispatch may also be able to modify or optimize the route previously planned for Bill to accommodate a new passenger Mary. Such modification in many cases should not degrade the service Bill receives, but a prioritization/optimization algorithm can be used to maximize the benefit to both passengers. If picking up Mary is likely to delay Bill's trip, AI Dispatch could send Bill a message (or use the on-board sensors, audio system, etc.) to inform Bill of the change and, in some embodiments, ask Bill if the modified route is acceptable. Bill may be fine with the modified route.” where delaying Bill’s trip is change to the schedule)
Hicok does not teach the following limitation.  This limitation is taught by Ikeda in the analogous art of transportation service reservations.
wherein the schedule changer executes, as a schedule change process for changing the normal operation schedule, a cut-in change process in which the plurality of operating vehicles are divided into a sequence of an advanced vehicle line group for which the departure target time is advanced from the departure target time determined based on the normal operation schedule, and a sequence of a delayed vehicle line group for which the departure target time is delayed from the departure target time determined based on the normal operation schedule, and an inter-vehicle space between the advanced vehicle line group and the delayed vehicle line group is enlarged for the additional vehicle (Ikeda [94] “a first updating of the schedule information. FIG. 11 illustrates an example of updating the schedule information illustrated in FIG. 5. FIG. 11 illustrates an example in which a new schedule block S.sub.4 of the taxi service is inserted between the schedule block S.sub.1 of the shared-taxi service and the schedule block S.sub.3 of the mini-bus service.” Where the inserting of vehicles in the line up is the same as the claimed dividing the line up with additional vehicles as claimed.  Also see [104] “the result of inserting two stopping locations (stopping locations e and f) corresponding to the origin and destination specified by the new ride request into the existing schedule block S.sub.1. In addition, in the schedule block S.sub.1′, the arrival time and the departure time are updated for the stopping locations beyond each of the stopping locations that are inserted.”).
Both Hicok and Ikeda are concern with rideshare scheduling, see respective abstracts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Hicok the schedule changer executes, as a schedule change process for changing the normal operation schedule, a cut-in change process in which the plurality of operating vehicles are divided into a sequence of an advanced vehicle line group for which the departure target time is advanced from the departure target time determined based on the normal operation schedule, and a sequence of a delayed vehicle line group for which the departure target time is delayed from the departure target time determined based on the normal operation schedule, and an inter-vehicle space between the advanced vehicle line group and the delayed vehicle line group is enlarged for the additional vehicle as taught by Ikeda since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
With respect to claim 5, which recites substantially similar limitations to those rejected above, is also rejected for same reasoning given above.
 
Claims 2 and 6
Hicok in view of  Ikeda teach all the limitations of the operation management apparatus of autonomous travel vehicles according to claim 1, wherein the schedule changer sets, as a leading vehicle of the delayed vehicle line group, an operating vehicle, among all of the operating vehicles, having a shortest one-lap wait time, which is a total sum, for one lap of the circuit, of wait times which are times from loading/unloading completion times to the departure target times at the stops (Hicok [35-36]).
With respect to claim 6, which recites substantially similar limitations to those rejected above, is also rejected for same reasoning given above.

Claims 3 and 7
Hicok in view of Ikeda teach all the limitations of the operation management apparatus of autonomous travel vehicles according to claim 2, Hicok further teach the number of shuttles (Hicok [168] and [401]) but does not teach the following limitation that is taught by Ikeda
wherein the schedule changer determines a number of the operating vehicles included in the advanced vehicle line group based on the one-lap wait time determined for each of the operating vehicles, and determines a remaining number of the operating vehicles as a number of vehicles of the delayed vehicle line group (Ikeda [64] and [88-89]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Hicok the schedule Ikeda since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
With respect to claim 7, which recites substantially similar limitations to those rejected above, is also rejected for same reasoning given above.

Claims 4 and 8
Hicok in view of Ikeda teach all the limitations of the operation management apparatus of autonomous travel vehicles according to claim 3, wherein the schedule changer determines an advancement magnitude of the departure target time at each of the stops according to a track record value of the wait time, at each of the stops, of each of the operating vehicles included in the advanced vehicle line group (Hicok [222-223] and [229] see historical data).
With respect to claim 8, which recites substantially similar limitations to those rejected above, is also rejected for same reasoning given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Higashide et al (US 2021/0312813 A1) teaches an introduction of an additional vehicle at an appropriate timing according to an operation situation on the circuit is enabled. The pre-introduction change process is executed based on the hold command, in which the departure target time of an operating vehicle which is one vehicle ahead of the additional vehicle introduced to the circuit based on an introduction command is advanced from the arrival target time determined based on a normal operation schedule.
Higashide et al (US 2021/0312812 A1) teaches an operation management apparatus comprises an operation schedule provider that provides a normal operation schedule, where introduction judgment unit judges whether or not an additional vehicle is to be introduced to the circuit based on a boarding demand on the circuit, and thus enables to flexibly change the operation schedule according to the boarding demand.
Higashide et al (US 2021/0311495 A1) teaches an operation management apparatus and an operation management method for an autonomous travel vehicle, for managing operations of a plurality of vehicles which autonomously travel on a circuit on which a plurality of stops is provided.
Okazaki et al (US 2021/0312358 A1) teaches a traveling plan from an operation management device provided outside an vehicle; and an automated driving controller which allows an vehicle the controller is associated with to travel autonomously along a traveling route on which a plurality of stations are set so as to fulfill the traveling plan, in which the automated driving controller has a standard plan which prescribes a standard operation schedule of the vehicle 
Tatsumoto et al (US 2021/0264784 A1) teaches managing the operations of a plurality of vehicles that a plurality of users can board as passengers, an entity managing the operations needs to transport the users in a flexible and efficient manner from points of origin to destinations according to purposes of the users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623